Case 1:20-cv-10391-FDS Document1 Filed 02/24/20 Page 1 of 9

a

Pro Se 1 (Rev, 09/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT

for the

District of Massachusetts

 

“ares nx we

Plaintiff)
(Write the full name of each plaintiff who is filing this complaint.

Uf the names of all the plaintiffs cannot fit in the space above,
please write "see attached" in the space and attach an additional

)

)

)

)

page with the full list of names.) \p )

n peporinne ce chit preniamilies
2PLER OIE PD mersy
AY EDson |Poraicl C288
)

)

)

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page

with the full list of names.)

COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address f
City and County
State and Zip Code pete. iD 1 (DI2).
Telephone Number QA 1-"Tib2- O22

(to be filled in by the Clerk's Office)

Jury Trial: (check one) [_] ves []No

 

thes

Wheels

ua

VY

al!
yi

’

bu ‘ui

E-mail Address “Ame Breen Wore |.cary)

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation. For an individual defendant,

include the person's job or title (if smown}. Attach additional pages if needed.

Page 1 of 5

 
Case 1:20-cv-10391-FDS Document1 Filed 02/24/20 Page 2 of 9

Pro Se | (Rev. 09/16) Complaint for a Civil Case

Defendant No. 1

DCE: Alexis Lamb ran els [Ben Ferri lCapovP)

 

 

 

 

 

Name

Job or Title (if crown) (OS@ CULE boy _, wrestigalor / SUPCMISOY
Street Address ftybes Bel ‘ |

City and County RyAVHN ee

State and Zip Code A

Telephone Number

E-mail Address (if known)

Defendant No. 2

 

 

 

 

 

 

 

Name *udde Georne PretaN
Job or Title (if known) spade

Street Address = Shy yy dc, naa

City and County Canton

State and Zip Code HB OD C2 |

Telephone Number TA\-De+- (2OE

E-mail Address (if known)

Defendant No. 3

 

 

 

 

 

 

Name Gone Palice Petaawent__
Job or Title (if known) ~

Street Address \ Paw

City and County Gut acy ’ t

State and Zip Code UP, b >I (6

Telephone Number (9 ly - -+-| i_}t no)

E-mail Address (if known)

Defendant No. 4

 

 

 

 

 

 

Name Episg@n CROBS } [ MA) CPCBS
Job or Title (if known) Hote | mY | Uhbemployec (
Street Address “TT Byveter ANeLe.

City and County B Lancy

State and Zip Code {ud ( | (04

Telephone Number

E-mail Address (if known)

 

 

Page 2 of 5
Case 1:20-cv-10391-FDS Document1 Filed 02/24/20 Page 3 of 9

e

Pro Se | (Rev. 09/16) Complaint for a Civil Case
II. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check ail that apply)
Federal question [] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that

are at issue in this case. WOlIion Oe Cw\\ Piant
VIOIAHON OF B14 amenanent RACINS

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship

1. The Plaintiff(s)

ao

a. If the plaintiff is an individual

ir The plaintiff, (name) , is a citizen of the
State of (name)
b. If the plaintiff is a corporation
The plaintiff, (ame) , is incorporated
under the laws of the State of (name) ;

and has its principal place of business in the State of (name)

(if more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff)

2. The Defendant(s)

 

 

a. If the defendant is an individual
The defendant, (name) , is a citizen of
the State of (name) . Oris a citizen of
(foreign nation)

 

Page 3 of 5
e

Case 1:20-cv-10391-FDS Document1 Filed 02/24/20 Page 4 of 9

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

Ill.

IV.

 

b. If the defendant is a corporation
The defendant, (name) , is incorporated under
the laws of the State of (name) , and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation) ’

 

and has its principal place of business in (name)

 

(if more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake-is more than $75,000, not counting interest and costs of court, because (explain):

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

 

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

Page 4 of 5
Case 1:20-cv-10391-FDS Document1 Filed 02/24/20 Page 5 of 9

.

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

 

Vv. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk's Office with any changes to my address where case-related papers may be

served. I understand that my failure to keep a current address on file with the Clerk's Office may result
in the dismissal of my case.

Date of signing: “) ] De 20°

Signature of Plaintiff

Printed Name of Plaintiff TaAreSna rArcyrems

B, For Attorneys

 

Date of signing:

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

Page 5 of 5
TCE TRIN BIUS PIES OE "
\iOlatedl MU ght OR PSB Dri Gre |e eter eansO
Amerament Right

"h femec] Me KagEcHU GF MY Chilcl woh :
ne LONnoot CAl4 NA
Hg the Defeniion Rut cdc! To He Bettina)

’ ee C\led aga} Mother for violence WOM ot
\
Neglect Unsupported! aqast Dacl Bur recacs POX
Dot yds violent 40 UOINer neronr OF CAiIcl

Bids fds Of Neclect Horner (uxter) Is
Blac. Pook WONT) E Giper 1. a mde CSS
inte Wake wr" QHtOrneM °

G
pod Vas yo re IF hdc wal in we.

»peniec| Hice tO caro

» DepametO“n OF crevacie™ .
| ene “2
SB Compensated Or In, Soeeer woarl ==
Damnation OF pravaler? SO1COO a a
“1D Fe compensarec| for BONO PSHE Sy

of Ue andl mu chilcl
» TO Ee compensated Poor [O88 ULQCeS

© have my WORKer SUSI

: TS hove DCE rePECE MY wainer
ancl = RIGS Onel Kar ntenere 1
ON retaonsniP fon

sConmpensatlan G*15 00°

I

marecayey pd
eye HI

ca

1 ys, Loy fe 4 Gai ¢
Fela ad WG 642 Wie

ee
Boles
Case 1:20-cv-10391-FDS Document 1 Filed 02/24/20 Page 7 of 9

Q00’gL. que! 70

LOLDOIN (U0, aula HOS jut at a0 Te.
Jol Cul U 4
OL Woe Oe satu Nw 49acse1 AL (G

UOC AL VSN IAJSVOAL AL (7
4AGO AU} 290 PeKUEy jOWUD AU anu QL (2

Stubva
JUGWUDUAUS Yyfal PUe UG 400 foSdSa IHN aey aL (¢E

IOWUD uo aegnw 30 4+USUUHAGLL

SOS Gt Ba VSOO Pua BO BOOAL srnqwaa QL(!
Bayjonterd SCNOUS UDIUN JO |
RO Duioved. UE tuayww3ag Wand, bAAPY (9

cL
Luoduuep Urian hidwuoo OF Obs QF 40 DUBIN
AAIWOO SOM CULO LA Qag
WELSH BLE LUPO) OUD aul Hee Bo Or}
Apogee VAIN WAT & OY rh Lua Auk saroh
VL PStOKS SOeaL SUL: UO; FeaUIWULCIC| (L

SMOIa +UaLUUQUW
PUP ULE 300 butaOIA al WMD Pug Way» a saat

AQUBYL JUS P Ul Vaoibalo
hia PAU Qua (QUSTOARUAWRLBHLC) eon te

ao PIOL SoM + loud awiey SIH 3aDI30 COD 01000
Dey 2 4.0.u SybUO AweU SH Bae sons ASB QL

Sot auuosss= UsRUd spat Sear iGo CoN

SpUAUAINQAl apo SLAG + UDNOUH|
Wes alu nw Rb DORs) WU woe ees SoeR ons

 

 

UU. “SUL
QA GOM oearloeré Nou23H 2a +r
“HSI COUR RARQ Gerad SOK So
OO} PONE CAGES) bo datrth: RRLSAR It Hage BHENE Clari
Cree Jon DOOKAN, Nsaaerer Wisn, Rage SSRNC CIOS
arrorcaipeetiens ) Leer CECE FISH MAE

9 faise rerorung @¢ neglect <aart MOM MI [III ZS Seared
o DENECI WUalWASS Chece OF _achilc|

6 DISCHIMINatION NLe TW RCCe /CIASS

eMrondtul arrest GuVeEN Callecl Cor WEIINESS CVECIC

aise INLUTHHE FeRoc

eVICIMON CE 42 Os. Code SIO83.ciil Acton fur
AcPrvat IC OF Rians

o HArTRISSMeN+

e DISOrestU|

» CCECION

‘ se OF Atrocity

Creartect ISSbe 40 INC eaNe the. NK |]

(OrONGeUI CONWICHON ROUGE OF a
ecommiouting 10 systematic mSorcluct

erefUNAl HO IMesyaaie CMIICl encangermeNTt

esc +o P ‘ect and Seve "
© YETUSQ| roiedt an —
2 (24U8a| 10 Tale report asnichrs againg| WH Nil RiQyns
PALIONS Vidiatecl WY S44 ancl 14h amercimant Rialts

(eliet | |
Fl PaeS Held ACOUMAOE FOV TIONS :
hoyparkadion GF B,OGO fOr Panant| SON
Do SCHUM INGHOD ANC Oa Tecan’
Sy wre MY ams respect

a Re WU CHIC temroect Prom tre tOuuN OF
Quire] 1 a Place GAN her Pears uanee my crite]
Yetcy ancl Civil RIQIAIS are espectec|

Aap fare repos Cavrectect Or remorecl

6) DB COYYENSAHN) Or Deanant(On OCF Cnaracta
ancl Wace? WHen+

 

 

 

 
EOROYVCRO ape) Be VOGEL ve UA page 9of9
° ON S/I2] 19 “Were WAS NO estan order In
Pe =r Uent To PEK Up MY Daughter
RONaic! Coss Calc] ne Pole SO F COURUH
pi CoP my chile Cesenticily Kdnapping my child)
, Monon ee A Me Chiicl aincl Prepertt
[OCH OF uate | " |
aManavent RiQvss antler Ord FNS UN
e Tor awa d car treat WAS Brogan Rar MY
aauamer ancl 1

» Held mu cnilcl Gnd PrqperiU uscd {ram me
oth malice wrtent

Defamation GF Cravracter
paccusseal me OF Bang abe Wo}

‘Callecl we and wf cnilcl Racial SIUs WR
Const ly ysect Partce as AURGROY Call MULVEY

Awesy for NO Crime

"veliee >
oCompensowier Lov FAN GIACL SOMA” ING TSLCO
Vance went : Vas
» FEA of veincah or TO PRY the CO OF Poe
ae il, lm pales
6 TO rehann WU, NALANEr ancl rt Below QO
, te respect my Daamer and or cwil are]
SA uriaral AAQvTs at RQOrQS
Comeurn all matt ort Persons Blo
o The cost OC pecoPor hitore Por my TDacqmer
ONG = TOONMNGH, 940.47 me
(pss wages from Det & UNH! 2/24/20
Ot 22.338hrty

 

 

ty NO faclS

 
